NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            26-FEB-2021
                                            07:57 AM
                                            Dkt. 125 MO
                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

  PUBLIC ACCESS TRAILS HAWAI#I, a Hawai#i Nonprofit Corporation,
 and DAVID BROWN, JOE BERTRAM, III; KEN SCHMITT; for themselves
   individually, and on behalf of the certified class members,
                      Plaintiffs-Appellants,
                                  v.
     HALEAKALA RANCH COMPANY, a Hawai#i Corporation; STATE OF
   HAWAI#I, WILLIAM AILA, JR., in his official capacity as the
 Director of the State of Hawai#i DEPARTMENT OF LAND AND NATURAL
  RESOURCES and chair of the State of Hawai#i BOARD OF LAND AND
  NATURAL RESOURCES; DEPARTMENT OF LAND AND NATURAL RESOURCES,
                       Defendants-Appellees,
                                 and
       JOHN DOES 1-10, JANE DOES 1-10 AND DOE PARTNERSHIPS,
  DOE CORPORATIONS, GOVERNMENTAL UNITS OR OTHER ENTITIES 1-10,
                             Defendants


            DEPARTMENT OF LAND AND NATURAL RESOURCES,
            STATE OF HAWAI#I, Cross-Claimant-Appellee,
                                v.
         HALEAKALA RANCH COMPANY, a Hawai#i Corporation,
                  Cross-Claim Defendant-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                     (CIVIL NO. 11-1-0031(3))


                         MEMORANDUM OPINION
      (By:   Ginoza, Chief Judge, Hiraoka and Nakasone, JJ.)

          Plaintiffs-Appellants Public Access Trails Hawai#i, and
David Brown, Joe Bertram III, and Ken Schmitt, for themselves
individually and on behalf of the certified class members
(collectively PATH), appeal from the "Final Judgment", entered on
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


July 11, 2016, by the Circuit Court of the Second Circuit
(Circuit Court).1 As part of their appeal, PATH challenges the
"Order Granting, in Part, Plaintiffs' Motion for Attorneys' Fees
and Costs For Phase One of Trial" (AF Order), entered on March 4,
2015, the "Order Awarding Plaintiffs' Attorneys' Fees and Costs
for Phase One of Trial" (AF Award), entered on May 19, 2015, and
the "Order Denying Plaintiffs' Second Motion for Attorneys' Fees
and Costs for Phase One of Trial" (Order Denying Second AF
Motion), entered on July 13, 2015.
          On appeal, PATH contends that the Circuit Court erred
in: (1) concluding that PATH was not entitled to attorneys' fees
under the private attorney general doctrine for fees incurred
after the date that PATH and Defendants/Cross-Claim
Plaintiffs/Cross-Claim Defendants-Appellees State of Hawai#i,
Suzanne D. Case in her official capacity as the Chair of the
State of Hawai#i Department of Land and Natural Resources and
Chairperson of the State of Hawai#i Board of Land and Natural
Resources, State of Hawai#i Department of Land and Natural
Resources, and the State of Hawai#i Board of Land and Natural
Resources (collectively the State)2 entered into a "Joint
Prosecution Agreement"; (2) denying PATH's request for attorneys'
fees incurred litigating the attorneys' fees issue; and (3)
concluding that Defendant/Cross-Claim Defendant/Cross-Claim
Plaintiff-Appellee Haleakala Ranch Company's (HRC) claim of
private ownership of the Haleakalâ Trail was not made in bad
faith thus denying PATH's request for attorneys' fees under




      1
          The Honorable Joseph E. Cardoza presided.
      2
         In the proceedings below, PATH named William Aila, Jr., in his
capacity as the Chair of the State of Hawai #i Department of Land and Natural
Resources and Chairperson of the State of Hawai #i Board of Land and Natural
Resources as a party defendant. As William Aila, Jr., no longer holds this
position, his successor, Suzanne D. Case, is automatically substituted as a
party in the instant appeal pursuant to Hawai #i Rules of Appellate Procedure
(HRAP) Rule 43(c)(1).

                                       2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Hawaii Revised Statutes (HRS) § 607-14.5 (2016).3
             For the reasons discussed below, we affirm the Circuit
Court.
                                I.   Background
          On January 18, 2011, PATH filed a complaint against,
inter alia, the State and the HRC.4 The complaint included seven
claims for relief seeking to restore public access to a portion
of the Haleakalâ Trail situated on land owned by the HRC.5 On
March 31, 2011, the State filed a motion to dismiss PATH's

      3
          HRS § 607-14.5 provides:
                   §607-14.5 Attorneys' fees and costs in civil actions.
             (a) In any civil action in this State where a party seeks
             money damages or injunctive relief, or both, against another
             party, and the case is subsequently decided, the court may,
             as it deems just, assess against either party, whether or
             not the party was a prevailing party, and enter as part of
             its order, for which execution may issue, a reasonable sum
             for attorneys' fees and costs, in an amount to be determined
             by the court upon a specific finding that all or a portion
             of the party's claim or defense was frivolous as provided in
             subsection (b).
                   (b) In determining the award of attorneys' fees and
             costs and the amounts to be awarded, the court must find in
             writing that all or a portion of the claims or defenses made
             by the party are frivolous and are not reasonably supported
             by the facts and the law in the civil action. In determining
             whether claims or defenses are frivolous, the court may
             consider whether the party alleging that the claims or
             defenses are frivolous had submitted to the party asserting
             the claims or defenses a request for their withdrawal as
             provided in subsection (c). If the court determines that
             only a portion of the claims or defenses made by the party
             are frivolous, the court shall determine a reasonable sum
             for attorneys' fees and costs in relation to the frivolous
             claims or defenses.
                   (c) A party alleging that claims or defenses are
             frivolous may submit to the party asserting the claims or
             defenses a request for withdrawal of the frivolous claims or
             defenses, in writing, identifying those claims or defenses
             and the reasons they are believed to be frivolous. If the
             party withdraws the frivolous claims or defenses within a
             reasonable length of time, the court shall not award
             attorneys' fees and costs based on those claims or defenses
             under this section.
      4
         On May 24, 2013, PATH filed their first amended complaint.   On August
30, 2013, PATH filed their second amended complaint.
      5
         The complaint included the following claims for relief: (1) count I
(Public Trust); count III (sic) (Customary and Traditional Access); (3) Count
III (Highways Act of 1892 and HRS § 264-1); (4) count IV (Quiet Title); (5)
count V (Public Nuisance); (6) count VI (HRS 6E Historic Preservation); (7)
count VII (Violation of Due Process). Count VII (Violation of Due Process) was
subsequently removed in PATH's second amended complaint.

                                       3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


complaint, which HRC subsequently joined.6 On June 7, 2011, the
Circuit Court entered an order denying in part and granting in
part the State's motion to dismiss.
          On December 26, 2012, PATH and the State entered into a
"Joint Prosecution Agreement" (JP Agreement). Pursuant to the JP
Agreement, the State and PATH agreed to jointly prosecute count
III "Highways Act of 1892 and HRS § 264-1" and count IV "Quiet
Title" of PATH's complaint against the HRC, subject to the terms
and conditions of the agreement. As part of the JP Agreement,
PATH agreed to dismiss without prejudice their claims against the
State, and the State agreed to file a cross-claim against HRC so
that it could jointly prosecute the claims against HRC.
          On February 4, 2013, the Circuit Court entered an order
approving the JP Agreement as to the certified class members.
Accordingly, the State filed its cross-claim against HRC on March
6, 2013,7 to quiet title to the disputed portion of the Haleakalâ
Trail, and the Circuit Court entered an order dismissing without
prejudice all of PATH's claims against the State on March 27,
2013. On October 4, 2013, HRC filed a cross-claim against the
State asserting sole and exclusive ownership of the disputed
portion of the Haleakalâ Trail.
          On May 3, 2013, the Circuit Court entered an order
bifurcating this case into two phases. Pursuant to subsequent
orders, the Circuit Court determined that the first phase would
address: (1) the State's second amended cross-claim against HRC
to quiet title to the disputed portion of the Haleakalâ Trail;
(2) "[t]he first element (public right of way) of Count V (Public
Nuisance) of [PATH's] Second Amended Complaint"; and (3) HRC's
cross-claim against the State seeking a judgment that HRC is the

      6
         Many of the filings in this case were filed ex officio. The ex
officio filing date of such documents prevails over the file stamped date to
the extent that the dates differ from each other. Cochrane v. Azman, No.
29562, 2011 WL 661714, at *1 n.3 (App. Feb. 22, 2011) (Mem. Op.).
       7
         On May 29, 2013, the State filed its first amended cross-claim
against HRC. On September 16, 2013, the State filed its second amended cross-
claim.

                                      4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


sole and exclusive owner of the disputed portion of the Haleakalâ
Trail (collectively the Phase One Issues).
          On March 17, 2014, a jury trial commenced to determine
the Phase One Issues. The trial took over five weeks, concluding
on April 23, 2014. On December 19, 2014, the Circuit Court
entered judgment relating to the State's second amended cross-
claim and the first element of count V of PATH's second amended
complaint in favor of the State and PATH in accordance to the
Jury's Special Verdict Form (Phase One Judgment). The HRC's
cross-claim against the State was dismissed without prejudice via
a stipulation between the State and HRC filed November 21, 2014.
          On December 16, 2014, PATH filed "[PATH's] Motion for
Attorneys' Fees and Costs for Phase One of Trial" (First
Attorneys' Fees Motion).       The First Attorneys' Fees Motion sought
from HRC $1,108,915.30 in attorneys' fees incurred for the period
from January 18, 2011, the date HRC was served with PATH's
complaint, through April 23, 2014, the date of the jury verdict.
The motion sought attorneys' fees under three theories, including
the private attorney general doctrine and under HRS
§ 607-14.5.8
          In the meantime, the State, PATH, and HRC agreed to
resolve all remaining issues in this case in a handwritten
mediated settlement agreement dated December 19, 2014. Pursuant
to the settlement agreement, HRC agreed that it would not pursue
a new trial and/or appeal from the Circuit Court's Phase One
Judgment, or seek to acquire the disputed portion of the
Haleakalâ Trail through a proposed land exchange with the State,
which was previously discussed before trial. Additionally, the
parties agreed that the Circuit Court would independently decide
the First Attorneys' Fees Motion, and that the court's decision
would be appealable by either PATH or the HRC. Finally, the


      8
         PATH also sought attorneys' fees for HRC's failure to admit to
requests for admission under Hawai#i Rules of Civil Procedure (HRCP) Rule 36,
which the Circuit Court awarded. This fee award is not relevant to this
appeal, so we do not discuss it further.

                                      5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


parties agreed that PATH would move to dismiss with prejudice the
remaining issues that were to be determined at the second phase
of the trial.9 On July 11, 2016, the Circuit Court entered its
order approving the Settlement Agreement.
          On March 4, 2015, the Circuit Court entered its AF
Order, which granted in part and denied in part PATH's First
Attorneys' Fees Motion. In the AF Order, the Circuit Court
determined, inter alia, that under the private attorney general
doctrine, PATH was entitled to reasonable fees and costs from HRC
through December 26, 2012, the date that PATH entered into the JP
Agreement with the State. The Circuit Court further determined
that the record did not support a finding that HRC's claim of
private ownership of the Haleakalâ Trail was made in bad faith,
and thus PATH was not entitled to attorneys' fees and costs
pursuant to HRS § 607-14.5. Accordingly, on May 19, 2015, the
Circuit Court filed its AF Award, awarding, inter alia,
$227,560.52 in reasonable attorneys' fees to PATH from HRC.
          On May 6, 2015, PATH filed a motion seeking an
additional award of attorneys' fees against HRC for the time
incurred litigating the attorneys' fees issue. On July 13, 2015,
the Circuit court entered its Order Denying Second AF Motion. On
July 11, 2016, the Circuit Court entered its Final Judgment.
This appeal follows.
                     II. Standards of Review
            A. The Private Attorney General Doctrine

          This court reviews trial court awards of attorneys'
fees and costs under the abuse of discretion standard. Honolulu
Const. and Draying Co., Ltd. v. State, Dept. of Land and Nat.
Res. (Irwin Park II), 130 Hawai#i 306, 313, 310 P.3d 301, 308
(2013). However, "we review de novo whether the trial court
disregarded rules of principles of law that arise in deciding
whether or not a party satisfies the three factors of the private
attorney general doctrine." Id.


      9
         Portions of the Settlement Agreement apparently relating to the
issues of attorneys' fees were redacted.

                                      6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


    B.   Fees Requested Due to HRC's Allegedly Frivolous Claim

          A trial court's conclusion that a party's claim was
"made in good faith" and thus not frivolous for purposes of an
award of attorneys' fees presents mixed questions of fact and
law. Thus the clearly erroneous standard of review applies in
making this conclusion. See Coll v. McCarthy, 72 Haw. 20, 28,
804 P.2d 881, 886 (1991). "A finding is clearly erroneous where
the court is left with a firm and definite conviction that a
mistake has been committed." Id. at 28, 804 P.2d at 887
(citation omitted).
                         III. Discussion
 A. Attorneys' Fees Under the Private Attorney General Doctrine

           In their first point of error, PATH asserts that the
Circuit Court erred in its AF Order and AF Award by determining
that PATH was not entitled under the private attorney general
doctrine to attorneys' fees incurred after the State and PATH
entered into the JP Agreement. We disagree.
           "The private attorney general doctrine sets forth an
equitable rule enabling an award of attorneys' fees for
vindication of important public rights." Irwin Park II, 130
Hawai#i at 308, 310 P.3d at 303 (citation omitted). In applying
this doctrine, courts consider three basic factors:
            (1) the strength or societal importance of the public policy
            vindicated by the litigation, (2) the necessity for private
            enforcement and the magnitude of the resultant burden on the
            plaintiff, and (3) the number of people standing to benefit
            from the decision.

Id. (citation and brackets omitted).
          Here, the Circuit Court determined that PATH satisfied
all three factors of the private attorney general doctrine until
PATH and the State entered into the JP Agreement.10 In regards
to the second factor, the necessity for private enforcement and
the magnitude of the resultant burden on the plaintiff, the
Circuit Court stated:


      10
         No party challenges the Circuit Court's determination of the first
and third prongs of the private attorney general doctrine.

                                      7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                Next, [PATH's] efforts to preserve the trail were
          necessary in light of the State's initial reluctance to
          preserve the trail and its joint proposal with HRC to
          exchange the trail for another site of less importance.
          Until the State and [PATH] entered into a [JP Agreement],
          the State actively defended and opposed [PATH's] claims
          herein. Prior to the [JP Agreement], [PATH] had to assume
          the entire burden of the litigation herein.

          . . . .

                Based on the foregoing, [PATH is] entitled to
          reasonable fees and costs through the date that [PATH]
          entered into a [JP Agreement] with the State. Although at
          times the joint relationship between [PATH] and the State
          was not on a solid foundation, these parties continued with
          their joint prosecution of the claims pursued during phase
          one of the trial. Under these circumstances, it would be
          inappropriate to apply the private attorney general doctrine
          beyond the date of the joint prosecution agreement.

(Emphasis added).
          PATH contends that even after the parties executed the
JP Agreement, PATH bore the brunt of the litigation burden and
the State continued to act adversely against its interest to
preserve public access to the Haleakalâ Trail. Accordingly, PATH
asserts that their private enforcement continued to be necessary
even after the State and PATH entered into the JP Agreement, and
thus PATH should have been awarded attorneys' fees accordingly.
We conclude that the Circuit Court did not abuse its discretion
in denying fees to PATH under the private attorney general
doctrine after the parties entered into the JP Agreement.
          The Supreme Court of Hawai#i has recognized that the
second prong of the private attorney general doctrine may be
fulfilled where the government either "abandons" or "actively
opposes" the plaintiff's cause such that the plaintiff is "solely
responsible" for advocating the public interest. See Sierra Club
v. Dep't of Transp. of State of Hawai#i, 120 Hawai#i 181, 220-21,
202 P.3d 1226, 1265-66 (2009); In re Water Use Permit
Applications (Waiahole II), 96 Hawai#i 27, 31, 25 P.3d 802, 806
(2001).
          Consistent with these principles, the Circuit Court
determined that PATH was entitled to attorneys' fees under the
private attorney general doctrine until the parties entered into

                                    8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


the JP Agreement, because until that point of the litigation the
State had actively opposed PATH's efforts to preserve the
disputed portion of the Haleakalâ Trail, thus making PATH "solely
responsible" for advocating the public interest. See Sierra
Club, 120 Hawai#i at 220-21, 202 P.3d at 1265-66. The Circuit
Court further determined, however, that PATH was not entitled to
attorneys' fees after the parties entered into the JP Agreement
because the parties had "continued with their joint prosecution
of the claims pursued during the phase one of the trial." This
determination is also consistent with our precedent because
pursuant to the JP Agreement, the State was no longer abandoning
or actively opposing PATH's cause, and PATH was no longer "solely
responsible" for advocating the public interest.11 See id. Thus,
the Circuit Court acted within its discretion and in
consideration of the applicable principles of law in determining
not to award attorneys' fees under the private attorney general
doctrine beyond the date of the JP Agreement. See Sierra Club,
120 Hawai#i at 220, 202 P.3d at 1265; Waiahole II, 96 Hawai#i at
31-32, 25 P.3d at 806-07.


      11
         The terms of the JP Agreement further show that upon its execution,
the parties had agreed to support each other in jointly prosecuting their
claims against HRC such that PATH was no longer "solely responsible" for
advocating the public interest. The provision entitled "Other Consideration
by the State and Related State Issues" in the JP Agreement provides:
                  1.    The State shall, at minimum, join with [PATH] on
            substantive motions in Court against HRC with respect to the
            Joint Prosecution Claim, or join and support any appellate
            arguments in either or both of the Hawai#i appellate courts
            related to the Joint Prosecution Claim.
                  2.    The State shall coordinate with [PATH] in the
            preparation of evidence for motions, evidentiary hearings,
            and/or trial against HRC on the Joint Prosecution Claim.
            This may include, but not be limited to, assisting with and
            providing declarations or testimony from experts from the
            State of Hawai#i, such as Na Ala Hele abstractor on title or
            abstract issues.

                  3.    In the event that [PATH] prevail[s] on any
            claims for relief against HRC, the State shall not object to
            any efforts by [PATH] to seek from HRC attorneys' fees and
            costs of suit pursuant to the private attorney general
            doctrine, and/or as otherwise permitted by law.


                                      9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          PATH relies heavily on Irwin Park II in support of
their contention that the Circuit Court erred in not applying the
private attorney general doctrine after the parties entered into
the JP Agreement. In Irwin Park II, the Hawai#i Supreme Court
held that the second factor of the private attorney general
doctrine was satisfied even where another private party was named
as a respondent alongside the organization representing the
public interest, Scenic Hawai#i Inc. (Scenic Hawai#i), and the
City and County of Honolulu had intervened in the suit, and
joined Scenic Hawai#i in its motion to dismiss. Irwin Park II,
130 Hawai#i at 305-07, 310 P.3d at 310-12. The Court
acknowledged that "a party representing the public interest along
with other parties may still be 'solely responsible' for
advocating the public interest . . . despite the fact that
private parties are named in the litigation." Id. at 316, 310
P.3d at 311 (citation omitted). PATH thus asserts that it still
should have been considered "solely responsible" for advocating
the public interest even after the State agreed to jointly
prosecute the claims against HRC. Irwin Park II is, however,
distinguishable from the instant case.
           In Irwin Park II, a government entity, the Aloha Tower
Development Corporation (ATDC), actively opposed Scenic Hawaii's
efforts to vindicate the public interest throughout the entirety
of the litigation. Id. at 316-17, 310 P.3d at 311-12. The State
of Hawai#i, and the State of Hawai#i Department of Land and
Natural Resources also opposed Scenic Hawaii's cause once they
entered the litigation. Id. at 317, 310 P.3d at 312. The
Supreme Court noted that this was distinguishable from prior
cases where the court denied attorneys' fees in part because the
government entity "had not wholly abandoned or actively opposed
the plaintiff's cause." Id. (citing to Maui Tomorrow v. State,
Bd. Of Land and Nat. Res. Of State of Hawai#i, 110 Hawai#i 234,
245, 131 P.3d 517, 528 (2006). In contrast, here, the State
actively opposed PATH's cause until the parties entered into the


                                 10
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


JP Agreement, upon which the parties entered into a cooperative
agreement to jointly prosecute their claims against the HRC.
Thus, it was within the Circuit Court's discretion to deny
attorneys' fees beyond this point in the litigation.
          Finally, PATH asserts that its participation continued
to be necessary after the JP Agreement because the State
continued to act adversely to its cause, including discussing
with HRC a proposed land exchange "in which the State would
exchange its property interest in Haleakalâ Trail for a yet-to
be-built jeep road located on the leeward side of Haleakalâ."
However, as noted by the HRC, the JP Agreement contains a
provision that allows the parties to seek relief from the Circuit
Court "to return the case to the status quo before [the JP
Agreement] was signed" in the event of a material breach. While
PATH asserts that they had informed the State that its actions
were in violation of the JP Agreement, it never exercised its
right to seek relief from the Circuit Court. Thus, the Circuit
Court, within its discretion, determined that although PATH and
the State's relationship at times was "not on a solid
foundation[,]" it would be inappropriate to apply the doctrine
beyond the date of the JP Agreement because the parties
ultimately "continued with their joint prosecution of the claims"
in the phase one trial.
          Based on the foregoing, we conclude that the Circuit
Court did not abuse its discretion in its AF Order and AF Award
in denying attorneys' fees under the private attorney general
doctrine after the State and PATH entered into the JP Agreement.
     B. Fees Incurred Litigating the Attorneys' Fees Issue

          In their second point of error, PATH contends that the
Circuit Court erred in denying their second motion for attorneys'
fees, which sought an award for the fees incurred litigating the
attorneys' fees issue. We conclude that the Circuit Court did
not abuse its discretion in denying PATH's second motion for
attorneys' fees because the settlement agreement entered into by


                                 11
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


the parties did not appear to contemplate PATH's subsequent
request for attorneys' fees.
          As previously noted, PATH, the State, and HRC entered
into a handwritten mediated settlement agreement, which settled
all remaining claims following the Phase 1 Trial. The settlement
agreement contains provisions pertaining to PATH's First
Attorneys' Fees Motion, which state:
          The parties agree as follows with respect to Plaintiff's
          attorneys' fees motion:
          The motion will be heard by Judge Cardoza, whose decision
          may be appealed by either party[.]
          . . . .

          Plaintiff's motion for attorneys' fees will be heard by
          Judge Cardoza in his courtroom in the normal course[.]

          At the June 24, 2015 hearing on PATH's motion, the
Circuit Court noted that, in its view, the terms of the
settlement agreement "did not specifically address one way or the
other whether a second motion for the fees related to the
litigation over the fees and costs would be awarded." While the
Circuit Court also acknowledged that our appellate courts have
not yet addressed whether plaintiffs are entitled to fees
incurred litigating for attorneys' fees under the private
attorney general doctrine, it noted that in its view, the parties
only contemplated a single motion for fees and costs in the
settlement agreement, and thus determined that it would be
inappropriate to grant PATH's subsequent motion for fees.
          We find no abuse in the Circuit Court's determination.
The language of the settlement agreement only refers to a single
motion for attorneys' fees. Further, the record supports the
Circuit Court's determination that the parties never contemplated
PATH's second attorneys' fee motion when they entered into the
settlement agreement. The settlement agreement is dated December
19, 2014. At that time, only PATH's First Attorneys' Fees Motion
was before the Circuit Court, which did not include or mention
any request for fees incurred litigating this issue. PATH's


                                   12
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


second motion for attorney's fees was filed on May 6, 2015,
nearly five months after the December 19, 2014 settlement
agreement. Finally, at the April 22, 2015 hearing on PATH's
First Attorneys' Fees Motion, PATH first informed the Circuit
Court that it intended to file "a supplemental motion requesting
attorney's fees for the prosecution of [PATH's] attorney's fees."
HRC's counsel noted that it was "baffled" by PATH's second
request for attorney's fees, noting that such motion may be
inconsistent with the settlement agreement.
          Given the record, we conclude that the Circuit Court
did not abuse its discretion in denying PATH's second motion for
attorneys' fees.
    C. PATH's Claim for Attorneys' Fees Under HRS § 607-14.5
          In their final point of error, PATH contends that the
Circuit Court erred in concluding that HRC's claim of private
ownership of the Haleakalâ Trail was not made in bad faith, thus
denying PATH's request for attorneys' fees under HRS § 607-14.5.
          HRS § 607-14.5 provides in relevant part, that "the
court may, as it deems just, assess against either party . . . a
reasonable sum for attorneys' fees . . . upon a specific finding
that . . . the party's claim or defense was frivolous . . . ."
"A frivolous claim has been defined as a claim so manifestly and
palpably without merit, so as to indicate bad faith on the
pleader's part such that argument to the court was not required."
Yoneji v. Yoneji, 137 Hawai#i 299, 313, 370 P.3d 704, 718 (App.
2016) (citation and internal quotation marks omitted). Further,
"a finding of frivolousness is a high bar; it is not enough that
a claim be without merit, there must be a showing of bad faith."
Id. (emphasis added) (citation, brackets, and internal quotation
marks omitted).
          PATH contends that the record establishes that HRC had
no evidence to support their claim of private ownership of the
disputed portion of Haleakalâ Trail. PATH specifically asserts
that HRC's claim of ownership relied solely on the "absence of


                                 13
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


reservation" in relevant deeds conveying the title to HRC, which
it asserts is directly contradicted by Hawai#i law. PATH also
asserts that the Circuit Court's rulings at trial on PATH's
motions in limine precluding HRC from introducing evidence
relating to their claim of private ownership further established
that HRC had no law or evidence in support of its claim.
Although the record may indicate that HRC's claim of ownership of
the Haleakalâ Trail may have been weak or even without merit, we
cannot say that the Circuit Court clearly erred in determining
there was not bad faith on the part of HRC in asserting its
claim. See Lee v. Hawai#i Pacific Health, 121 Hawai#i 235, 246-
47, 216 P.3d 1258, 1269-70 (App. 2009) (noting that although
plaintiff's arguments were without merit, the commencement of the
action was not frivolous because plaintiff did not act in bad
faith).
          Further, as HRC points out on appeal, the Circuit Court
denied PATH's motion for summary judgment seeking to establish
public ownership of Haleakalâ Trail and denied PATH's motion for
judgment as a matter of law after the close of evidence at the
Phase 1 trial.12 Such rulings by the Circuit Court support the
inference that HRC's claim was not frivolous. See Kawaihae v.
Hawaiian Ins. Cos., 1 Haw. App. 355, 362, 619 P.2d 1086, 1091
(1980) (noting that where a trial court's determination that
appellee's claim "was not an appropriate matter for action by way
of a directed verdict or summary judgment, an inference is
certainly raised that the issue of [appellee's claim] is not
frivolous.")
          Accordingly, the Circuit Court was not clearly
erroneous in concluding that the record did not establish that
HRC's claim of private ownership of the Haleakalâ Trail was made


     12
         PATH asserts that the Circuit Court's denial of PATH's motion for
partial summary judgment only established a good faith basis to dispute the
location, and not the ownership, of the disputed portion of the Haleakal â
Trail. However, the Circuit Court's order denying PATH's motion makes no such
distinction, instead only stating that "[PATH has] not met their burden with
respect to a motion for partial summary judgment[.]"

                                     14
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


in bad faith, and did not abuse its discretion in denying PATH
attorneys' fees under HRS § 607-14.5.
                         IV. Conclusion
          Based on the foregoing, the "Final Judgment" entered on
July 11, 2016, by the Circuit Court of the Second Circuit is
affirmed.
          DATED: Honolulu, Hawai#i, February 26, 2021.



On the briefs:                        /s/ Lisa M. Ginoza
                                      Chief Judge
Tom Pierce,
Peter N. Martin,                      /a/ Keith K. Hiraoka
for Plaintiff-Appellants.             Associate Judge

Michael W. Gibson,                    /s/ Karen T. Nakasone
Francis P. Hogan,                     Associate Judge
Clara Park,
for Defendant-Appellee.




                                 15